DETAILED ACTION
THIS IS A 2ND NON-FINAL REJECTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Remarks, filed 09/07/2022, with respect to the rejection(s) of claim(s) 1-11 under U.S.C 102 and 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Bencher and Rowland.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-6 and 9-11 is/are rejected under 35 U.S.C. 102a(1)/(2) as being anticipated by Bencher (US 20160375492 A1). 
Regarding claim 1, Bencher discloses an electron beam installation (apparatus for 3D printing, where the energy source can be an electron beam, par. 34), which is used for processing powdered material (metallic powder, abstract, Fig. 1), comprising: 
a powder container (support 102 with walls 108, Fig. 1), which can accommodate a powder bed (powder is layered onto support 102) made of the powdered material to be processed; 
an electron beam generator (136 where the energy source can be an electron source, par. 34), which is configured to direct an electron beam onto laterally differing locations of the powder bed (124); and 
a coherer device (200 magnet) which is configured to apply an AC voltage between at least two electrodes (magnets may be a pair of electromagnets, par. 38) to generate an electromagnetic alternating field, which bonds the powdered material of the powder bed, at least in regions over the powder bed (magnetic force can be used to compact the powder on the support, par. 69; where compaction occurs due to magnetic force and would inherently cause the metallic powders to bond with each other).
Regarding claim 3, Bencher discloses the electron beam installation of claim 1, wherein at least one of the electrodes of the coherer device is arranged at a fixed position (magnets at fixed position, Fig. 1) inside the electron beam installation.
Regarding claim 4, Bencher discloses the electron beam installation of claim 1, wherein the at least two electrodes of the coherer device are arranged horizontally in a plane parallel to an uppermost powder layer of the powder bed (magnets are arranged horizontally in the plane parallel to the powder, Fig. 1).
Regarding claim 5, Bencher discloses the electron beam installation of claim 1, wherein the at least two electrodes of the coherer device are arranged symmetrically in relation to a lateral region in which the electron beam can be directed onto the powder bed (magnets are arranged opposite to each other, Fig. 1).
Regarding claim 6, Bencher further discloses another embodiment of the electron beam installation of claim 1, wherein at least one of the electrodes of the coherer device is configured to be moved along at least one axis above the powder bed (magnets can be moved around on linear actuators, Fig. 4, par. 53).
Regarding claim 9, Bencher discloses a method for processing powdered material using the electron beam installation of claim 1, the method comprising the following steps: 
applying an AC voltage between the at least two electrodes using the coherer device to generate the electromagnetic alternating field (electromagnetic field is controlled by adjusting voltage, par. 36); and 
processing the powdered material using the electron beam (beam is scanned across the layer, par. 34).
Regarding claim 10, Bencher discloses the electron beam installation of claim 1, wherein the powdered material is a metallic powder (metallic powder par. 8), and the electron beam is configured to selectively fuse particles of the powdered material (beam is scanned across the layer, par. 34) with one another to create a 3D structure (powder layers are fused, abstract).
Regarding claim 11, Bencher discloses the electron beam installation of claim 2, wherein the subsequent processing using the electron beam comprises melting of the powdered material (powder is melted, par. 40).
Claim(s) 1 and 7 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Rowland (US 20170203363 A1). 
Regarding claim 1, Rowland discloses an electron beam installation (100, Fig. 1, where the heat source can be an electron beam, par. 8), which is used for processing powdered material (powder feed 114, par. 67), comprising: 
a powder container (platen 120 and side walls 122 and 124, par. 176), which can accommodate a powder bed (platen 120) made of the powdered material to be processed; 
an electron beam generator (134 heat source, where the heat source can be an electron beam, par. 8), which is configured to direct an electron beam onto laterally differing locations of the powder bed (beam scans across layer of powder, par. 77); and 
a coherer device  which is configured to apply an AC voltage between at least two electrodes to generate an electromagnetic alternating field (plasma generation source in Fig. 3A may be used in addition to the implementation of Fig. 1, par. 85, where the plasma source’s electrodes generates an RF voltage), which bonds the powdered material of the powder bed, at least in regions over the powder bed (plasma can produce arcing which can fuse the powder, par. 94-95).
Regarding claim 7, Rowland discloses the electron beam installation of claim 1, wherein the powder container has a powder bed table base, which is electrically conductive and at the same time forms at least one of the electrodes of the coherer device (electrode 310, par. 95, Fig. 3A).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bencher as applied to claim 1 above, and further in view of Ackelid (US 20140314964 A1).
Regarding claim 2, Bencher discloses the electron beam installation of claim 1, 
wherein the powdered material at locations at which no processing takes place using the electron beam is only bonded by the coherer device such that the powdered material can be detached again at the locations by impacts (magnetic force can be used to compact the powder on the support, par. 69; where compaction occurs due to the magnetic force and the induced magnetic bond is inherently capable of being broken by impact).
the power and/or the frequency of the AC voltage of the coherer device (strength of magnetic field can be controlled by adjusting the electric voltage applied to the electromagnet, par. 36) 
Bencher does not disclose that the power and/or frequency of the AC voltage of the coherer device and the power of the electron beam are selected so that the bonded powdered material is not dispersed during subsequent processing using the electron beam.
Ackelid discloses an electron beam additive manufacturing apparatus wherein the electron beam can charge the powder particles and cause them to lift from the powder bed. It further discloses that known methods of addressing this problem includes reducing the power of the fusing beam (par. 7, Ackelid).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bencher to incorporate the teachings of Ackelid and adjust the power of the electron beam. Doing so would have the benefit of preventing the powder from dispersing during fusing (par. 7, Ackelid). In addition, since it is known that the powder can disperse due to charging from the electron beam, it would have been obvious to one of ordinary skill in the art to also adjust the power of the electromagnets to attract the powder towards the support (par. 69, Bencher) and reduce dispersion.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rowland as applied to claim 1 above, and further in view of Kamachi (US 20170165791 A1).
Regarding claim 8, Rowland does not disclose the electron beam installation of claim 1, wherein at least one of the electrodes of the coherer device is formed by the electron beam itself. 
Kamachi discloses an electron beam additive manufacturing device wherein the electron beam prints one of the electrodes for enabling plasma generation (layer 104’, Fig. 4D).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rowland to incorporate the teachings of Kamachi and use each deposited layer 104’ as an electrode for plasma generation. Doing so would have the benefit of improving surface wettability of the powder by increasing surface energy (par. 23, Kamachi) through the surface plasma treatment.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIMPSON A CHEN whose telephone number is (571)272-6422. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SIMPSON A CHEN/Examiner, Art Unit 3761                                                                                                                                                                                                        
/JOHN J NORTON/Primary Examiner, Art Unit 3761